                                                                                           FILED
                                       Office of the Clerk                                  May 10 2021
                   United States Bankruptcy Court, Northern District of California
                                                                                          SUSANY. SOONG
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                           SAN FRANCISCO
Edward J. EmmonsClerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102                                C21-3493 WHO
Phone: (415) 268-2300
                                         May 7, 2021
Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building & United States Courthouse
450 Golden Gate Avenue, 16WK Floor
San Francisco, CA 94102

5H     7UDQVPLWWDORI1RWLFHRI$SSHDOWR'LVWULFW&RXUW
In re Bankruptcy Case 21-50028, Judge Stephen L. Johnson

 'HDU&OHUN
 7KHIROORZLQJGRFXPHQWVDUHHOHFWURQLFDOO\WUDQVPLWWHGWR\RXUFRXUWIRUWKHDERYHUHIHUHQFHG
 PDWWHU
'RFNHW5HSRUW
Notice of Appeal
Statement of Statement of Election
Order Denying Motion To Convert




)LOLQJ)HH
                3DLG 298.00             1RW3DLG    )HH:DLYHG      )HH:DLYHU3HQGLQJ


If you have any questions, please contact me DW 707-547-5910           



                                                    Edward Emmons, Clerk
                                                    United States Bankruptcy Court

                                                   %\   Katie Andersen
                                                         Katie Andersen,    'HSXW\&OHUN

Case: 21-50028       Doc# 129
                          127        Filed: 05/10/21
                                            05/07/21     Entered: 05/10/21
                                                                  05/07/21 17:31:49
                                                                           14:34:39   Page 1 of 1
